Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 3/16/2022, Applicant Request for Continuation Examination on 7/13/2022. Amended Claim 1-2, 6, 8-9, 13, 15- 16, and 20. Added Claims 28- 33.  Cancelled Claims 5, 12, 19, 22, 24, and 26.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 and 23, 25, 27-33 are pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1-2, 6, 8-9, 13, 15- 16, and 20 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1-2, 6, 8-9, 13, 15- 16, and 20 are not sufficient to overcome the prior art rejections set forth in the previous action. 



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

While Applicant’s amendments advance prosecution, Examiner cannot find the claims in condition for allowance for the reasons outlined in this office action below. 



Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections.

















Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 and 23, 25, 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 8 and 15) recite, “A ... method comprising: 
receiving a request to obtain a set of items to be delivered to a recipient, wherein the set of items are associated with a shipping entity, wherein the request indicates a location associated with the recipient for delivery of the set of items and a target date for the delivery, and wherein the request is submitted through ...; 
identifying one or more other requests for one or more other deliveries to the recipient, wherein the one or more other requests are submitted through other ..., wherein the ... are operated concurrently, and wherein the one or more other deliveries are associated with other shipping entities that are different from the shipping entity; 
synchronizing the delivery and the one or more other deliveries according to the target date, wherein the delivery and the one or more other deliveries are synchronized through concurrent communication amongst the ...., and wherein the delivery and the one or more other deliveries are synchronized to allow for consolidated delivery of the set of items and shipments associated with the one or more other deliveries; 
obtaining a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations associated with the shipping entity and the other shipping entities to the location;  
identifying a set of performance metrics corresponding to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; 
using a ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to the target date, and wherein the .... algorithm uses the transit times, the set of performance metrics, and the one or more other deliveries, as input to determine the shipping dates; 
providing a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request and the one or more other requests in accordance with the shipping dates, wherein fulfillment of the request and the one or more other requests causes the delivery carrier to consolidate the set of items and the one or more other deliveries for the delivery to the location; and 
generating an updated set of performance metrics based on the fulfillment of the request and the one or more other requests, wherein generating is in accordance with the shipping dates and consolidation of the one or more items and the one or more other deliveries, and wherein the updated set of performance metrics is used by the ... algorithm to determine new shipping dates in response to new requests.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving a request to obtain a set of items to be delivered to a recipient, wherein the set of items are associated with a shipping entity, wherein the request indicates a location associated with the recipient for delivery of the set of items and a target date for the delivery, and wherein the request is submitted through ...; identifying one or more other requests for one or more other deliveries to the recipient, wherein the one or more other requests are submitted through other ..., wherein the ... are operated concurrently, and wherein the one or more other deliveries are associated with other shipping entities that are different from the shipping entity; synchronizing the delivery and the one or more other deliveries according to the target date, wherein the delivery and the one or more other deliveries are synchronized through concurrent communication amongst the ...., and wherein the delivery and the one or more other deliveries are synchronized to allow for consolidated delivery of the set of items and shipments associated with the one or more other deliveries; obtaining a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations associated with the shipping entity and the other shipping entities to the location;  identifying a set of performance metrics corresponding to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; using a ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to the target date, and wherein the .... algorithm uses the transit times, the set of performance metrics, and the one or more other deliveries, as input to determine the shipping dates; providing a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request and the one or more other requests in accordance with the shipping dates, wherein fulfillment of the request and the one or more other requests causes the delivery carrier to consolidate the set of items and the one or more other deliveries for the delivery to the location; and generating an updated set of performance metrics based on the fulfillment of the request and the one or more other requests, wherein generating is in accordance with the shipping dates and consolidation of the one or more items and the one or more other deliveries, and wherein the updated set of performance metrics is used by the ... algorithm to determine new shipping dates in response to new requests..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, receiving a request to obtain a set of items to be delivered to a recipient, wherein the set of items are associated with a shipping entity, wherein the request indicates a location associated with the recipient for delivery of the set of items and a target date for the delivery, and wherein the request is submitted through ...; identifying one or more other requests for one or more other deliveries to the recipient, wherein the one or more other requests are submitted through other ..., wherein the ... are operated concurrently, and wherein the one or more other deliveries are associated with other shipping entities that are different from the shipping entity; synchronizing the delivery and the one or more other deliveries according to the target date, wherein the delivery and the one or more other deliveries are synchronized through concurrent communication amongst the ...., and wherein the delivery and the one or more other deliveries are synchronized to allow for consolidated delivery of the set of items and shipments associated with the one or more other deliveries; obtaining a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations associated with the shipping entity and the other shipping entities to the location;  identifying a set of performance metrics corresponding to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; using a ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to the target date, and wherein the .... algorithm uses the transit times, the set of performance metrics, and the one or more other deliveries, as input to determine the shipping dates; providing a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request and the one or more other requests in accordance with the shipping dates, wherein fulfillment of the request and the one or more other requests causes the delivery carrier to consolidate the set of items and the one or more other deliveries for the delivery to the location; and generating an updated set of performance metrics based on the fulfillment of the request and the one or more other requests, wherein generating is in accordance with the shipping dates and consolidation of the one or more items and the one or more other deliveries, and wherein the updated set of performance metrics is used by the ... algorithm to determine new shipping dates in response to new requests.....; therefore, the claims are directed to a mental process. 

Further, ...receiving a request to obtain a set of items to be delivered to a recipient, wherein the set of items are associated with a shipping entity, wherein the request indicates a location associated with the recipient for delivery of the set of items and a target date for the delivery, and wherein the request is submitted through ...; identifying one or more other requests for one or more other deliveries to the recipient, wherein the one or more other requests are submitted through other ..., wherein the ... are operated concurrently, and wherein the one or more other deliveries are associated with other shipping entities that are different from the shipping entity; synchronizing the delivery and the one or more other deliveries according to the target date, wherein the delivery and the one or more other deliveries are synchronized through concurrent communication amongst the ...., and wherein the delivery and the one or more other deliveries are synchronized to allow for consolidated delivery of the set of items and shipments associated with the one or more other deliveries; obtaining a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations associated with the shipping entity and the other shipping entities to the location;  identifying a set of performance metrics corresponding to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; using a ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to the target date, and wherein the .... algorithm uses the transit times, the set of performance metrics, and the one or more other deliveries, as input to determine the shipping dates; providing a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request and the one or more other requests in accordance with the shipping dates, wherein fulfillment of the request and the one or more other requests causes the delivery carrier to consolidate the set of items and the one or more other deliveries for the delivery to the location; and generating an updated set of performance metrics based on the fulfillment of the request and the one or more other requests, wherein generating is in accordance with the shipping dates and consolidation of the one or more items and the one or more other deliveries, and wherein the updated set of performance metrics is used by the ... algorithm to determine new shipping dates in response to new requests..., under the broadest reasonable interpretation, is managing human delivery carriers delivering to human recipients, therefore it is managing personal behavior or relationships or interactions between people. Additionally, managing schedules, consolidating shipments, fulfilling order shipment and delivery is fundamental economic practice and commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, an instance of a SaaS-based system accessed through one or more application programming interface (API) calls, instances of the SaaS-based system accessed through the one or more API calls, instance and the other instances, instance and the other instances via the SaaS-based system, trained machine learning, A system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system, A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors
Claim 28, 30, 32: virtual machine

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...receiving, by a ..., a request to obtain..., identifying one or more other requests ..., submitted through..., obtaining, by the ..., a set of..., providing, by the ..., a set of delivery orders and the shipping dates..., generating an updated set of performance metrics and updated historical order data, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving, by a ..., a request to obtain..., identifying one or more other requests..., submitted through..., obtaining, by the ..., a set of..., data output – providing, by the ..., a set of delivery orders and the shipping dates..., generating an updated set of performance metrics and updated historical order data...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo, in at least:
[0024]  REST API call, the shipping entity 104 may provide a set of credentials that may be used to authenticate the shipping entity 104. For example, in the REST API call, the shipping entity 104 may provide its username and corresponding password to the logistics optimization platform system 102. The logistics optimization platform system 102 may evaluate the provided credentials to determine whether the credentials are valid. If so, the logistics optimization platform system 102 may provide the shipping entity 104 with an access token that may be used by the shipping entity 104 to access the logistics optimization platform system 102 without providing its credentials for a period of time (e.g., until the access token expires). 
[0031] the logistics optimization platform system 102 utilizes a machine learning algorithm or model to identify the shipping dates for each of the fulfillment centers 108-1 - 108-N. As input, the machine learning algorithm or model may utilize the transit times identified by the logistics optimization platform system 102, the performance metrics supplied by the shipping entity 104, any historical order data for the recipient shipping address (e.g., past orders, previously selected dates and delivery options, etc.), and performance metrics corresponding to fulfillment of previous recipient requests of the recipient 110 (e.g., accuracy in delivering items associated with previous recipient requests within promised delivery dates, etc.). The output generated by the machine learning algorithm or model may include the shipping dates for the fulfillment centers 108-1 - 108-N. 
[0041] The shipping entity 208-2 may provide the recipient request and delivery orders for a particular recipient to a shipment orchestration system 204 of the logistics optimization platform system 202. The shipment orchestration system 204 is a SaaS based system that can be accessed by a shipping entity via authorized API service calls The shipment orchestration system 204 may be configured to identify one or more shipping dates for each fulfillment center of a shipping entity 208-2 based on a set of transit tables from a delivery carrier 206, and a defined set of rules that each shipping location needs; as well as any dates corresponding to pending deliveries scheduled for the recipient 210. 
[0070] Based on the recipient's selections via the GUI 606, the logistics optimization platform system 602 may revise or reinforce the recipient's preferences maintained in a recipient profile stored by the logistics optimization platform system 602. For example, the logistics optimization platform system 602 may utilize machine learning to identify the recipient's preferences based on prior recipient requests from the shipping entity 604 and from other shipping entities that utilize the logistics optimization platform system 602. As the recipient 608 submits an increasing number of recipient requests with the shipping entity 604 and other shipping entities that utilize the logistics optimization platform system 602, additional data points may be obtained that can be used to reinforce the training of the machine learning model utilized to identify recipient 608 trends and preferences.
[0089] Other system memory 920 may be available for use as well. The memory 920 can include multiple different types of memory with different performance characteristics. The processor 904 can include any general purpose processor and a hardware or software service, such as service 1 910, service 2 912, and service 3 914 stored in storage device 908, configured to control the processor 904 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. The processor 904 may be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. A multi- core processor may be symmetric or asymmetric. 
[0090] To enable user interaction with the computing system architecture 900, an input device 922 can represent any number of input mechanisms, such as a microphone for speech, a touch- sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 924 can also be one or more of a number of output mechanisms known to those of skill in the art. In some instances, multimodal systems can enable a user to provide multiple types of input to communicate with the computing system architecture 900. The communications interface 926 can generally govern and manage the user input and system output.
[0093] The disclosed system can be performed using a computing system. An example computing system can include a processor (e.g., a central processing unit), memory, non-volatile memory, and an interface device. The memory may store data and/or and one or more code sets, software, scripts, etc. The components of the computer system can be coupled together via a bus or through some other known or convenient device. The processor may be configured to carry out all or part of methods described herein for example by executing code for example stored in memory. One or more of a user device or computer, a provider server or system, or a suspended database update system may include the components of the computing system or variations on such a system. 
[0094]This disclosure contemplates the computer system taking any suitable physical form, including, but not limited to a Point-of-Sale system ("POS"). As example and not by way of limitation, the computer system may be an embedded computer system, a system-on-chip (SOC), 25a single board computer system (SBC) (such as, for example, a computer-on-module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, or a combination of two or more of these. Where appropriate, the computer system may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; and/or reside in a cloud, which may include one or more cloud components in one or more networks. Where appropriate, one or more computer systems may perform without substantial spatial or temporal limitation one or more steps of one or more methods described or illustrated herein. As an example and not by way of limitation, one or more computer systems may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein. One or more computer systems may perform at different times or at different locations one or more steps of one or more methods described or illustrated herein, where appropriate. 
[0095] The processor may be, for example, be a conventional microprocessor such as an Intel Pentium microprocessor or Motorola power PC microprocessor. One of skill in the relevant art will recognize that the terms "machine-readable (storage) medium" or "computer-readable (storage) medium" include any type of device that is accessible by the processor. 
[0103] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform the methods of some examples. The required structure for a variety of these systems will appear from the description below. In addition, the techniques are not described with reference to any particular programming language, and various examples may thus be implemented using a variety of programming languages.
[0104]   In various implementations, the system operates as a standalone device or may be connected (e.g., networked) to other systems. In a networked deployment, the system may operate in the capacity of a server or a client system in a client-server network environment, or as a peer system in a peer-to-peer (or distributed) network environment.  
[0105] The system may be a server computer, a client computer, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any system capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that system
[0115] While processes or blocks are presented in a given order, alternative implementations may perform routines having steps, or employ systems having blocks, in a different order, and some processes or blocks may be deleted, moved, added, subdivided, substituted, combined, and/or modified to provide alternative or sub combinations. Each of these processes or blocks may be implemented in a variety of different ways. Also, while processes or blocks are at times shown as being performed in series, these processes or blocks may instead be performed in parallel, or may be performed at different times.
[0128] Specific details were given in the preceding description to provide a thorough understanding of various implementations of systems and components for a contextual connection system. It will be understood by one of ordinary skill in the art, however, that the implementations described above may be practiced without these specific details. For example, circuits, systems, networks, processes, and other components may be shown as components in block diagram form in order not to obscure the embodiments in unnecessary detail. In other instances, well-known circuits, processes, algorithms, structures, and techniques may be shown without unnecessary detail in order to avoid obscuring the embodiments.
[0129]  It is also noted that individual implementations may be described as a process which is depicted as a flowchart, a flow diagram, a data flow diagram, a structure diagram, or a block diagram. Although a flowchart may describe the operations as a sequential process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed, but could have additional steps not included in a figure. A process may correspond to a method, a function, a procedure, a subroutine, a subprogram, etc. When a process corresponds to a function, its termination can correspond to a return of the function to the calling function or the main function. 
[0130] Client devices, network devices, and other devices can be computing systems that include one or more integrated circuits, input devices, output devices, data storage devices, and/or network interfaces, among other things. The integrated circuits can include, for example, one or more processors, volatile memory, and/or non-volatile memory, among other things. The input devices can include, for example, a keyboard, a mouse, a key pad, a touch interface, a microphone, a camera, and/or other types of input devices. The output devices can include, for example, a display screen, a speaker, a haptic feedback system, a printer, and/or other types of output devices. A data storage device, such as a hard drive or flash memory, can enable the computing device to temporarily or permanently store data. A network interface, such as a wireless or wired interface, can enable the computing device to communicate with a network. Examples of computing devices include desktop computers, laptop computers, server computers, hand-held computers, tablets, smart phones, personal digital assistants, digital home assistants, as well as machines and apparatuses in which a computing device has been incorporated. 
[0132] The various examples discussed above may further be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware or microcode, the program code or code segments to perform the necessary tasks (e.g., a computer-program product) may be stored in a computer-readable or machine-readable storage medium (e.g., a medium for storing program code or code segments). A processor(s), implemented in an integrated circuit, may perform the necessary tasks. 
[0134] The various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the implementations disclosed herein may be implemented as electronic hardware, computer software, firmware, or combinations thereof. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system.
[0135] The techniques described herein may also be implemented in electronic hardware, computer software, firmware, or any combination thereof. Such techniques may be implemented in any of a variety of devices such as general purposes computers, wireless communication device handsets, or integrated circuit devices having multiple uses including application in wireless communication device handsets and other devices. Any features described as modules or components may be implemented together in an integrated logic device or separately as discrete but interoperable logic devices. If implemented in software, the techniques may be realized at least in part by a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above. The computer-readable data storage medium may form part of a computer program product, which may include packaging materials. The computer-readable medium may comprise memory or data storage media, such as random access memory (RAM) such as synchronous dynamic random access memory (SDRAM), read-only memory (ROM), non-volatile random access memory (NVRAM), electrically erasable programmable read-only memory (EEPROM), FLASH memory, magnetic or optical data storage media, and the like. The techniques additionally, or alternatively, may be realized at least in part by a computer-readable communication medium that carries or communicates program code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer, such as propagated signals or waves. 
[0136] The program code may be executed by a processor, which may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, an application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry. Such a processor may be configured to perform any of the techniques described in this disclosure. A general purpose processor may be a microprocessor; but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure, any combination of the foregoing structure, or any other structure or apparatus suitable for implementation of the techniques described herein. In addition, in some aspects, the functionality described herein may be provided within dedicated software modules or hardware modules configured for implementing a suspended database update system.  

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 and 23, 25, 27-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20 and 23, 25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20200183414A1 to Shih et al., (hereinafter referred to as “Shih”)  in view of US Patent Publication to US20200349511A1 to Seaver et al. (hereinafter referred to as “Seaver”)

As per Claim 1, Shih teaches: (Currently Amended) A computer-implemented method comprising: 
receiving a request to obtain a set of items to be delivered to a recipient, wherein the set of items are associated with a shipping entity, wherein the request indicates a location associated with the recipient for delivery of the set of items and a ... date for the delivery, and wherein the request is submitted through an instance of a SaaS-based system accessed through one or more application programming interface (API) calls; (in at least [0053] determine the estimated time arrival (ETA) of delivery of the order to the customer once the order has been placed. This ETA may be provided to the customer. The ETA of delivery of an order may be estimated based on tracked events or milestones corresponding to the order.  [0056] The events that occur on a merchant timeline 210 may include order creation 212-A, order placement 214, order confirmation 216, order ready 218, and order pickup 220-A. An order creation 212-A may occur when the system receives an order message created by a customer. The order message may be received at the server system and may include order information such as ordered items, merchant information, customer information, order total, etc. The order information may then be routed to the designated merchant. In some embodiments, the order information is routed to the designated merchant by transmitting information corresponding to the order from the server to a merchant device. [0224]  the server system 912 can represent more than one computing device working together to perform the actions of a server computer (e.g., cloud computing). [0225] Various customers, merchants, and couriers may transmit information related to one or more orders to the servers 912 or 914 via corresponding client devices. )
identifying one or more other requests for one or more other deliveries to the recipient, wherein the one or more other requests are submitted through other instances of the SaaS-based system accessed through the one or more API calls, wherein the instance and the other instances are operated concurrently, and wherein the one or more other deliveries are associated with other shipping entities that are different from the shipping entity; (in at least [0193] orders originating from different merchant depots, such as merchant depots 612-A and 612-B, may arrive at customer hub 614. Delivery batches of orders may be grouped together from orders from the different merchant depots based on delivery destination or delivery courier route. The order from merchant hub 612-A and the order from merchant hub 612-B may be grouped because they are to be delivered to customers in the same apartment complex or college dorm building. [0194] This may allow grouping of orders from different merchants place by the same customer. Thus, orders originating from different locations with the same delivery destination may be grouped at some point along the last-mile delivery route by couriers delivering other orders. This results in a more efficient use of couriers since the grouping of the multiple orders occurs along routes being used to transport other deliveries. This may also potentially allow multiple orders to be delivered to the particular customer simultaneously. Multiple orders placed by the same customer may also be grouped so that one delivery courier may deliver all orders to the customer at once. For example, one order placed by a customer may be held at a customer depot until another order placed by that same customer arrives at the customer depot before assigning both orders to a delivery courier.)
synchronizing the delivery and the one or more other deliveries according to the ... date, wherein the delivery and the one or more other deliveries are synchronized through concurrent communication amongst the instance and the other instances via the SaaS-based system, and wherein the delivery and the one or more other deliveries are synchronized to allow for consolidated delivery of the set of items and shipments associated with the one or more other deliveries; (in at least [0193] orders originating from different merchant depots, such as merchant depots 612-A and 612-B, may arrive at customer hub 614. Delivery batches of orders may be grouped together from orders from the different merchant depots based on delivery destination or delivery courier route. The order from merchant hub 612-A and the order from merchant hub 612-B may be grouped because they are to be delivered to customers in the same apartment complex or college dorm building. [0194] This may allow grouping of orders from different merchants place by the same customer. Thus, orders originating from different locations with the same delivery destination may be grouped at some point along the last-mile delivery route by couriers delivering other orders. This results in a more efficient use of couriers since the grouping of the multiple orders occurs along routes being used to transport other deliveries. This may also potentially allow multiple orders to be delivered to the particular customer simultaneously. Multiple orders placed by the same customer may also be grouped so that one delivery courier may deliver all orders to the customer at once. For example, one order placed by a customer may be held at a customer depot until another order placed by that same customer arrives at the customer depot before assigning both orders to a delivery courier.)
obtaining a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations associated with the shipping entity and the other shipping entities to the location; (in at least [0077] a depot dispatch protocol with aggregation depots for assignment of deliveries, courier travel times and other activities may be streamlined to make deliveries of perishable goods more efficient. The depot dispatch protocol described herein will also result in more consistent and accurate predictions for ETAs of order deliveries. With reference to FIG. 3, shown is an example of a delivery logistics system 300 utilizing a depot dispatch protocol for pairing runners and couriers to deliveries from merchants to customers  [0240] The travel status of the courier may also be tracked after order pickup 220-B and before order delivery 232. If it is detected that the distance between the courier and the merchant location increases, then it may be determined that the courier is leaving the merchant location and traveling toward the vehicle. As another example, once the courier moves within a predetermined radius of the vehicle, the proximity sensors may determine that the return to vehicle event 228 has occurred, and an additional travel status to customer location may be received at 831. Subsequently, if it is detected that the distance between the courier and the courier's vehicle increases, then it may be determined that the courier has parked the vehicle and is moving toward the customer location to deliver the order. [0254] historical performance of a courier may be a record of the previous time durations between one or more events on courier timeline 211 for a particular courier. This record may be compared to the average time durations between one or more events on courier timeline 211 for all couriers within a given area. The neural network may use this factor to assign a particular state variable to a given courier to adjust predictions accordingly. For example, a given courier may have shorter time durations between particular events, such as between parked at merchant 224 and arrival at merchant 226, as compared to the average for a given area. The neural network may adjust the ETA prediction for arrival at merchant 226 accordingly for this particular courier. [0266] provide a delivery routing system with timestamps necessary to make informed decisions on when deliveries should be assigned to a courier. In some embodiments, the predicted ETA updates are transmitted to a delivery routing system at step 1211. Such delivery routing system may input the ETA updates into an assignment algorithm to assign couriers to a plurality of received orders. In some embodiments, the delivery routing system may assign subsequent orders to a courier based on the predicted ETAs for various events. For example, a subsequent order may be assigned to a courier that is currently en route to a customer location based on the predicted ETA for the order delivery event 232. In some embodiments, the assignment of a subsequent order may also depend on the predicted ETA of the order ready event 218 of the subsequent order, as well as distance and travel time parameters of the courier to the merchant corresponding to the subsequent order.)
identifying a set of performance metrics corresponding to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; (in at least [0243] the timestamp is input into a corresponding predictive event model. In some embodiments, a neural network is implemented to generate an estimated time of arrival (ETA) for a particular order. Such systems may learn (or progressively improve performance) to do tasks by considering examples, generally without task-specific programming, such as generate accurate ETA predictions. In some embodiments, the neural network provides a predictive model to input a timestamp associated with an event and generate predictive ETAs for one or more subsequent delivery events. [0245]  delivery parameters may include time, date, traffic, weather, historical courier performance, and size of markets. Delivery parameters may further include the number of orders received, the number of items in an order, the type of dishes in an order, the sub-total of an order, the historical restaurant data. In various embodiments, various other parameters may be implemented in the neural network. [0254] the historical performance of a courier may be a record of the previous time durations between one or more events on courier timeline 211 for a particular courier. This record may be compared to the average time durations between one or more events on courier timeline 211 for all couriers within a given area. The neural network may use this factor to assign a particular state variable to a given courier to adjust predictions accordingly. [0255] The historical performance of a particular merchant may also be input. This may include the average time duration between events on merchant timeline 210 for that particular merchant. The neural network may use this factor to assign a particular state variable to a given merchant to adjust predictions accordingly. For example, the average time for a particular merchant to prepare a particular item may be tracked and determined. As an example, some merchants may not transmit a confirmation of receipt of order, such as at event 216, but instead immediately begin preparation of the order. Once the order has been complete, the merchant may then transmit the confirmation of receipt of order and confirmation of completion of order simultaneously. The neural network may determine an ETA prediction accordingly such that a delivery routing system may appropriately assign a courier at the optimal time. )
using a trained machine learning algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to the ... date, and wherein the trained machine learning algorithm uses the transit times, the set of performance metrics, and the one or more other deliveries, as input to determine the shipping dates; (in at least [0182]  the predictive model may be implemented to determine an ETA for the order ready event 218 (i.e. ship date) and a predicted travel time of the merchant courier in order to assign orders and route the merchant courier with departure and arrival times such that the arrival at merchant event 715 coincides with the order ready event 218. [0243]  the timestamp is input into a corresponding predictive event model. In some embodiments, a neural network is implemented to generate an estimated time of arrival (ETA) for a particular order. Such systems may learn (or progressively improve performance) to do tasks by considering examples, generally without task-specific programming, such as generate accurate ETA predictions. In some embodiments, the neural network provides a predictive model to input a timestamp associated with an event and generate predictive ETAs for one or more subsequent delivery events. [0245] Delivery parameters may include various factors or measurements that may affect the length of time between one or more tracked events. In various embodiments, delivery parameters may include time, date, traffic, weather, historical courier performance, and size of markets. Delivery parameters may further include the number of orders received, the number of items in an order, the type of dishes in an order, the sub-total of an order, the historical restaurant data. In various embodiments, various other parameters may be implemented in the neural network. [0246] delivery parameters are input into the corresponding predictive event model as weighted factors. In various embodiments, the neural network may be trained to correlate the various parameters with particular effects on time durations between successive events. The neural network may assign weights to such parameters creating weighted factors. Such weights may be adjusted based on actual time of arrivals. [0265] step 1203, a predicted ETA for order delivery event 232 may be provided to the customer device 1220. As another example, at step 1205, the predicted ETA for order ready event 218 may be provided to the courier device 1224 to notify the courier that it is ready for pickup. As a further example, at 1207, the predicted ETA for arrival at merchant event 226 may be provided to the merchant device 1224 to notify the merchant when to expect a courier to arrive. One or more predicted ETA updates for various other events may be transmitted to any one of client devices 1220, 1222, and 1224.)
providing a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request and the one or more other requests in accordance with the shipping dates, wherein fulfillment of the request and the one or more other requests causes the delivery carrier to consolidate the set of items and the one or more other deliveries for the delivery to the location; and (in at least [0079] system 300 further includes an aggregation depot 340 with dispatcher 342. Aggregation depot 340 may function as a hub for storing orders, batching orders, and routing couriers. In some embodiments, one or more runners 344, 346, and 348 may be stationed at depot 340. In various embodiments, depot 340 corresponds to a predetermined area that has been identified as having high congestion due to vehicle or foot traffic. In some embodiments, various merchants may be located within a predetermined radius of depot 340. For example, depot 340 may be within one (1) mile from each merchant in the corresponding high traffic area. [0193] orders originating from different merchant depots, such as merchant depots 612-A and 612-B, may arrive at customer hub 614. Delivery batches of orders may be grouped together from orders from the different merchant depots based on delivery destination or delivery courier route. The order from merchant hub 612-A and the order from merchant hub 612-B may be grouped because they are to be delivered to customers in the same apartment complex or college dorm building. [0194] This may allow grouping of orders from different merchants place by the same customer. Thus, orders originating from different locations with the same delivery destination may be grouped at some point along the last-mile delivery route by couriers delivering other orders. This results in a more efficient use of couriers since the grouping of the multiple orders occurs along routes being used to transport other deliveries. This may also potentially allow multiple orders to be delivered to the particular customer simultaneously. Multiple orders placed by the same customer may also be grouped so that one delivery courier may deliver all orders to the customer at once. For example, one order placed by a customer may be held at a customer depot until another order placed by that same customer arrives at the customer depot before assigning both orders to a delivery courier.)
generating an updated set of performance metrics based on the fulfillment of the request and the one or more other requests, wherein generating is in accordance with the shipping dates and consolidation of the one or more items and the one or more other deliveries, and wherein the updated set of performance metrics is used by the trained machine learning algorithm to determine new shipping dates in response to new requests. (in at least [0104] The dispatcher may assign orders at the depot to nearby dashers via an application on the dispatcher device. In other embodiments, the orders may be automatically assigned by the delivery routing system based on optimal routes and ETA predictions. In various embodiments, optimal batching of orders may be computed to group the completed orders into one or more batches based on various factors, such as delivery location, time of order, types of order items, number of order items, etc. Such grouping may be implemented by a delivery routing system. For example, the delivery routing system may implement a routing algorithm in order to maximize the efficiency of deliveries from the depot to customers. In various embodiments, the routing algorithm may determine whether to assign an order or wait for a potentially more optimal batch including subsequent orders. In some embodiments, the routing algorithm may include neural networks and computer learning algorithms for predicting and determining order groupings and assignments. [0243] a neural network is implemented to generate an estimated time of arrival (ETA) for a particular order. Such systems may learn (or progressively improve performance) to do tasks by considering examples, generally without task-specific programming, such as generate accurate ETA predictions. In some embodiments, the neural network provides a predictive model to input a timestamp associated with an event and generate predictive ETAs for one or more subsequent delivery events. [0257]  weights assigned to particular parameters may be updated based on other parameters. For example, the weight given to traffic may be adjusted in real-time as the time changes from peak rush hour to after rush hour. In some embodiments, one or more parameters may cause the neural network to maintain a particular state variable. [0258] the timestamp of an event, or actual time of arrival (ATA) for the event, is input into one or more computational layers of a predictive model to output a predicted ETA for the delivery of the order, such as order delivery 232. [0259] the ATA of an event is input into one or more computational layers to output a predicted ETA for a subsequent delivery event. Then, the output predicted ETA is input into additional computational layers of another predictive model to determine additional predicted ETAs for additional delivery events. In some embodiments, each computational layer in a subnetwork may correspond to one or more parameters.  [0266]  provide a delivery routing system with timestamps necessary to make informed decisions on when deliveries should be assigned to a courier. In some embodiments, the predicted ETA updates are transmitted to a delivery routing system at step 1211. Such delivery routing system may input the ETA updates into an assignment algorithm to assign couriers to a plurality of received orders. In some embodiments, the delivery routing system may assign subsequent orders to a courier based on the predicted ETAs for various events. For example, a subsequent order may be assigned to a courier that is currently en route to a customer location based on the predicted ETA for the order delivery event 232. In some embodiments, the assignment of a subsequent order may also depend on the predicted ETA of the order ready event 218 of the subsequent order, as well as distance and travel time parameters of the courier to the merchant corresponding to the subsequent order.)

Although implied, Shih does not explicitly teaches the following features which are taught by Seaver, 
...target date...; (in at least [0115] A process 800 begins in step 802. The process 800 moves to step 804, wherein a shipment is identified or item details are provided. The shipment can be identified by a merchant system or a distribution network. The item details can be provided via an API to a distribution network system or other system. The item details can be an identification of the items, the origin or pick-up location for the items, a volume of a load, such as a pallet size, container size, etc. The item details can also include a destination delivery point, and a requested delivery time. A coordinating device, such as a processor or system similar to those described elsewhere herein can obtain the item information, load size, etc. from the merchant. [0117] The process 800 moves to decision state 808, wherein it is determined whether the vehicle schedule will meet the schedule requirements for the preparer of the load, or the request of the recipient. )

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Shih by, …delivering items within a local area of commerce utilizing resources from a distribution network. A distribution network within the area of commerce can be utilized to provide transportation of items and logistic support utilizing a variety of resources within the area of commerce. A server can provide to merchants requesting item delivery locations for item drops and pick-ups, and can assign delivery resources to meet existing and future service class requirements....use the request to determine whether a requested service class can be met, or can reallocate resources within the area of commerce in order to meet the service class. The system can also provide additional service options to CVS or Target based on the availability of resources, set pricing, provide discounts and other offers, set timing windows for various service classes, drop and pickup times, and the like, when senders, the distribution network, and receivers are interconnected. The system can provide information to receivers, which can be local CVS locations or Target stores, or to individual recipients based on the information from the senders....the first dispatch can be a morning dispatch, and the second dispatch can be an on-demand dispatch. The resource delivering items for the second dispatch can deliver items directly to delivery points, or can meet other resources to hand-off the items to be delivered. The second dispatch can be dispatched following a large drop of items in a day. In some embodiments, the second dispatch time can be made available to merchants via an API or other similar means, so merchants can plan to drop items at a facility in time for the second dispatch. A scheduler can be utilized to set the time of the second dispatch, can be used to identify which items are prioritized for the second dispatch in the case of limited resources or time, or can be used to identify which vehicles are considered for picking up and/or delivering items form the second dispatch... The item information can include an identifier of the sender/shipper/merchant, the origination location, the intended recipient, payment information, delivery point, service class requirements, identifiers or codes on the items, customer preferences such as preferred carriers, shipping methods, shipping speeds, and special requirements for shipments, or any combination thereof. The receiver data 112 can comprise data related to a recipient (e.g., individual, a brick and mortar store) such as, for example, account information, personal information, special delivery instructions, contact information, shipment history, statistical data such as trends or patterns derived from shipment history, and receiver preferences, service class requirements, destination facility information, such as whether there is a loading dock, warehouse, etc., at the delivery point, accessibility for resources, (e.g., whether the delivery location can accommodate a semi-truck, van, etc.)...The brick and mortar store communicates this to the scheduling system, which analyzes resource availability and other factors to allow creation of a scheduled pickup, or to set an alternate time, for the individual carrier whose walking delivery route includes the store. The individual carriers may also pick up ad-hoc or unscheduled packages along their route...The computer device 700 can be any type of computer or a virtual instance of a computer hosted by a cloud computing platform...process 800 begins in step 802. The process 800 moves to step 804, wherein a shipment is identified or item details are provided. The shipment can be identified by a merchant system or a distribution network. The item details can be provided via an API to a distribution network system or other system. The item details can be an identification of the items, the origin or pick-up location for the items, a volume of a load, such as a pallet size, container size, etc. The item details can also include a destination delivery point, and a requested delivery time. A coordinating device, such as a processor or system similar to those described elsewhere herein can obtain the item information, load size, etc. from the merchant....The process 800 moves to decision state 808, wherein it is determined whether the vehicle schedule will meet the schedule requirements for the preparer of the load, or the request of the recipient..., as taught by Seaver, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Shih with the motivation of,  ... utilizing local area resources for efficient and timely delivery of items...To efficiently utilize the resources of the distribution network and commercial entities, such as merchants, transportation entities, and the like, item senders, item receivers, and the distribution network can use a set of APIs to allow the exchange of information between all interested parties and computer systems...system can utilize APIs to receive delivery preferences and to provide real-time tracking updates to receivers...allows the system to accurately predict where each delivery provider is going to be at any point in time during the day...to determine an optimum time and/or location for meet or pickup points....to determine an optimum or near-optimum route...provide optimum time slots to some customers, loads, etc., based on price paid, service class, priority, or other factors. In some embodiments, the scheduler 132 can evaluate volumes of incoming and outgoing items in order to schedule resources within the area of commerce...to dynamically determine optimal pickup and delivery routes and intelligently dispatch carriers and transportation vehicles based on optimal scenarios, e.g. the systems and methods of the current system are continuously aware of fleet vehicle and carrier locations and uses the location information along with other pertinent information (e.g. weather and traffic conditions, transit time, pickup and destination information, item details, etc.) to intelligently determine an optimal combination of route, carrier, and transportation type that would fulfill a pickup and delivery service request....selecting and optimizing the set of transfer nodes utilized by the dynamic router, item transfers between resources may be achieved with minimal impact to the resources' safety or the timeliness of the deliveries along the resources' regularly planned routes... The delivery schedule is dynamic, and may be based on optimizing travel routes for the day, including using or avoiding major arteries in the delivery area and which brick and mortar stores have packages for that day...determines how many vehicles, carriers, or other resources are needed to efficiently, effectively, and timely deliver the items to the intended locations... to generate an efficient and timely schedule for delivery resource...determine a drop point, or first receipt location, that will be the most efficient location for picking up and delivering the item to its intended destination....determined to be able to efficiently and timely pick-up and deliver the item to meet a service standard for the item....to reduce travel time, increase efficiency..., as recited in Seaver.

As per Claim 2, Shih teaches: (Currently Amended) The computer-implemented method of claim 1, further comprising: 
identifying a set of dates corresponding to a set of pending deliveries to be performed by the delivery carrier to the location associated with the recipient; (in at least [0081] The orders may be grouped into batches of one or more orders by the delivery routing system. A batch of orders may be assigned to courier 320 which can pick up the batch at depot 340 to deliver to customer 330. [0092] Multiple orders may be picked up by runners and aggregated at depot 340. In some embodiments, the orders may be grouped into batches based on destination and time of depot drop off 420. In various embodiments, the orders may be grouped by a delivery routing system or by dispatcher 342. Each batch of orders may include one or more orders  [0268] multiple orders being delivered to customer locations that are within a predetermined distance may be assigned to the same courier to optimize a travel route for delivery, such as reducing the distance or time of travel. In some embodiments, the predicted ETAs for order ready events 218 of such multiple orders may be input to determine whether a single courier should be assigned to pick up the multiple orders.)
determining that the request and the one or more other requests can be consolidated with one or more pending deliveries from the set of pending deliveries based on the set of dates and the ... date; and (in at least [0081] The orders may be grouped into batches of one or more orders by the delivery routing system. A batch of orders may be assigned to courier 320 which can pick up the batch at depot 340 to deliver to customer 330. [0092] Multiple orders may be picked up by runners and aggregated at depot 340. In some embodiments, the orders may be grouped into batches based on destination and time of depot drop off 420. In various embodiments, the orders may be grouped by a delivery routing system or by dispatcher 342. Each batch of orders may include one or more orders [0093] Once the orders have been grouped, the batches may be assigned to a delivery courier, such as courier 320 at order assigned 422.   [0268] multiple orders being delivered to customer locations that are within a predetermined distance may be assigned to the same courier to optimize a travel route for delivery, such as reducing the distance or time of travel. In some embodiments, the predicted ETAs for order ready events 218 of such multiple orders may be input to determine whether a single courier should be assigned to pick up the multiple orders.)
updating the delivery to the location to incorporate the one or more pending deliveries.  (in at least [0095] additional orders may be grouped into batches that have already been assigned to delivery couriers. For example, one or more orders may be assigned to couriers before the orders are grouped into batches. As more orders are dropped off by runners, such orders may then be assigned to couriers as additional deliveries. This may optimize the activity of the courier to minimize downtime. For example, by assigning an order to a courier 320 before grouping, the courier 320 may be directed to head toward depot 340 as runner 344 is traveling toward depot 340 such that arrival at depot event 424 occurs at the same time or shortly after depot drop off event 420 to minimize the wait time between arrival at depot event 424 and order pickup event 426. [0104]  the routing algorithm may determine whether to assign an order or wait for a potentially more optimal batch including subsequent orders. In some embodiments, the routing algorithm may include neural networks and computer learning algorithms for predicting and determining order groupings and assignments. [0262] determined whether additional events exist for the delivery. If an ATA for the final event, such as order delivery 232, has been received, then process 1100 ends. However, if additional events exist, then process 1100 returns to operation 1102 to receive the timestamp of a subsequent event. The timestamp of the subsequent event may be used by the neural network to train itself by comparing the timestamp of the subsequent event with the predicted ETA at 1114.determined whether additional events exist for the delivery. If an ATA for the final event, such as order delivery 232, has been received, then process 1100 ends. However, if additional events exist, then process 1100 returns to operation 1102 to receive the timestamp of a subsequent event. The timestamp of the subsequent event may be used by the neural network to train itself by comparing the timestamp of the subsequent event with the predicted ETA at 1114)

Although implied, Shih does not explicitly teaches the following features which are taught by Seaver, 
...target date...; (in at least [0115] A process 800 begins in step 802. The process 800 moves to step 804, wherein a shipment is identified or item details are provided. The shipment can be identified by a merchant system or a distribution network. The item details can be provided via an API to a distribution network system or other system. The item details can be an identification of the items, the origin or pick-up location for the items, a volume of a load, such as a pallet size, container size, etc. The item details can also include a destination delivery point, and a requested delivery time. A coordinating device, such as a processor or system similar to those described elsewhere herein can obtain the item information, load size, etc. from the merchant. [0117] The process 800 moves to decision state 808, wherein it is determined whether the vehicle schedule will meet the schedule requirements for the preparer of the load, or the request of the recipient. )

The reason and rationale to combine Shih and Seaver is the same as recited above.



As per Claim 4, Shih teaches:  (Previously Presented) The computer-implemented method of claim 1, further comprising: 
identifying one or more pending deliveries to be performed by the delivery carrier at other locations associated with the recipient; (in at least [0137] the batched orders may be organized into the same or adjacent locker locations. In other embodiments, couriers may be directed to deposit batched orders into the same or adjacent locker locations by the delivery routing system. In some embodiments, batched orders may be transferred to another loading area for pickup by subsequent couriers or customers. For example, operations area 652 may be designated for receiving orders from couriers, while loading zone 654 may be designated for transferring orders to couriers or customers. [0206] customers may be given an option to pick up orders directly at the customer depot. Thus, some customers may not have to wait. For certain customers, this may provide the customer a sense of active participation such as for those who prefer not to wait  [0227] order updates may include addition or removal of various items in the order, cancellation of the order, changes in delivery location, etc. In some embodiments, updates to the order may be factored into the predicted ETA of order delivery. )
...; and 
providing one or more delivery options for delivery of the set of items to the other locations .... (in at least [0206] customers may be given an option to pick up orders directly at the customer depot. Thus, some customers may not have to wait. For certain customers, this may provide the customer a sense of active participation such as for those who prefer not to wait.)

Although implied, Shih does not explicitly teaches the following features which are taught by Seaver, 
identifying a set of dates corresponding to the one or more pending deliveries (in at least [0039] The brick and mortar store communicates this to the scheduling system, which analyzes resource availability and other factors to allow creation of a scheduled pickup, or to set an alternate time, for the individual carrier whose walking delivery route includes the store. The individual carriers may also pick up ad-hoc or unscheduled packages along their route.)
... the set of dates (in at least [0039] The brick and mortar store communicates this to the scheduling system, which analyzes resource availability and other factors to allow creation of a scheduled pickup, or to set an alternate time, for the individual carrier whose walking delivery route includes the store. The individual carriers may also pick up ad-hoc or unscheduled packages along their route.)


As per Claim 6, Shih teaches:  (Currently Amended) The computer-implemented method of claim 1, further comprising: 
determining based on the transit times from the transit tables, ....  (in at least [0077] a depot dispatch protocol with aggregation depots for assignment of deliveries, courier travel times and other activities may be streamlined to make deliveries of perishable goods more efficient. The depot dispatch protocol described herein will also result in more consistent and accurate predictions for ETAs of order deliveries. With reference to FIG. 3, shown is an example of a delivery logistics system 300 utilizing a depot dispatch protocol for pairing runners and couriers to deliveries from merchants to customers  [0240] The travel status of the courier may also be tracked after order pickup 220-B and before order delivery 232. If it is detected that the distance between the courier and the merchant location increases, then it may be determined that the courier is leaving the merchant location and traveling toward the vehicle. As another example, once the courier moves within a predetermined radius of the vehicle, the proximity sensors may determine that the return to vehicle event 228 has occurred, and an additional travel status to customer location may be received at 831. Subsequently, if it is detected that the distance between the courier and the courier's vehicle increases, then it may be determined that the courier has parked the vehicle and is moving toward the customer location to deliver the order. [0254] historical performance of a courier may be a record of the previous time durations between one or more events on courier timeline 211 for a particular courier. This record may be compared to the average time durations between one or more events on courier timeline 211 for all couriers within a given area. The neural network may use this factor to assign a particular state variable to a given courier to adjust predictions accordingly. For example, a given courier may have shorter time durations between particular events, such as between parked at merchant 224 and arrival at merchant 226, as compared to the average for a given area. The neural network may adjust the ETA prediction for arrival at merchant 226 accordingly for this particular courier. [0266] provide a delivery routing system with timestamps necessary to make informed decisions on when deliveries should be assigned to a courier. In some embodiments, the predicted ETA updates are transmitted to a delivery routing system at step 1211. Such delivery routing system may input the ETA updates into an assignment algorithm to assign couriers to a plurality of received orders. In some embodiments, the delivery routing system may assign subsequent orders to a courier based on the predicted ETAs for various events. For example, a subsequent order may be assigned to a courier that is currently en route to a customer location based on the predicted ETA for the order delivery event 232. In some embodiments, the assignment of a subsequent order may also depend on the predicted ETA of the order ready event 218 of the subsequent order, as well as distance and travel time parameters of the courier to the merchant corresponding to the subsequent order.)

Although implied, Shih does not explicitly teaches the following features which are taught by Seaver, 
..., whether the delivery can be completed on the target date. (in at least [0020] The system can use the request to determine whether a requested service class can be met, or can reallocate resources within the area of commerce in order to meet the service class. [0101]  If a customer wishes to have a same day delivery, the scheduled departure time scan be communicated to the customer, and a drop time can be provided. If the items are dropped at the central hub 502, or are made available for pick-up a the bus stops 512, 516, 524, or 532 by the drop time, the distribution network can guarantee a service standard will be met, such as same-day delivery.)
	
The reason and rationale to combine Shih and Seaver is the same as recited above.


As per Claim 23, Shih teaches:  (Previously Presented) The method of claim 1, further comprising: 
using the trained machine learning algorithm to identify a set of preferences associated with the recipient, wherein the trained machine learning algorithm uses prior requests that are associated with the recipient, the shipping entity, and one or more other shipping entities to output the set of preferences; (in at least [0245] delivery parameters corresponding to the order are received. Delivery parameters may include various factors or measurements that may affect the length of time between one or more tracked events. In various embodiments, delivery parameters may include time, date, traffic, weather, historical courier performance, and size of markets. Delivery parameters may further include the number of orders received, the number of items in an order, the type of dishes in an order, the sub-total of an order, the historical restaurant data. In various embodiments, various other parameters may be implemented in the neural network.[0247] certain dates may fall on holidays that are historically known to be busy days. Thus, certain holidays may be correlated with increased traffic or increased number of orders placed. Additionally, certain times of the day may be associated with heavier traffic, such as during rush hours. In some embodiments, the time of day is a parameter that is continuously updated in real-time and input into the neural network. [0249] Parameters corresponding to weather may also inform traffic or order impact. For example, inclement weather may correlate with heavier traffic due to hazardous conditions. Inclement weather may also correlate with more orders placed since customers may be more likely to stay indoors. Weather parameters may also correspond to change in demands for particular food types. For example, more ice cream may be ordered during hot days.)
..., the request to obtain the set of items is generated; and (in at least [0053] determine the estimated time arrival (ETA) of delivery of the order to the customer once the order has been placed. This ETA may be provided to the customer. The ETA of delivery of an order may be estimated based on tracked events or milestones corresponding to the order)
updating the trained machine learning algorithm and the set of preferences based on the request. (in at least [0257] weights assigned to particular parameters may be updated based on other parameters. For example, the weight given to traffic may be adjusted in real-time as the time changes from peak rush hour to after rush hour. In some embodiments, one or more parameters may cause the neural network to maintain a particular state variable. [0259] the ATA of an event is input into one or more computational layers to output a predicted ETA for a subsequent delivery event. Then, the output predicted ETA is input into additional computational layers of another predictive model to determine additional predicted ETAs for additional delivery events. In some embodiments, each computational layer in a subnetwork may correspond to one or more parameters.)

Although implied, Shih does not explicitly teaches the following features which are taught by Seaver, 
generating one or more options for the delivery of the set of items, wherein the one or more options are generating according to the set of preferences, and wherein when an option of the set of options is selected, the request to obtain the set of items is generated (in at least [0020] use the request to determine whether a requested service class can be met, or can reallocate resources within the area of commerce in order to meet the service class. The system can also provide additional service options to CVS or Target based on the availability of resources, set pricing, provide discounts and other offers, set timing windows for various service classes, drop and pickup times, and the like, when senders, the distribution network, and receivers are interconnected. The system can provide information to receivers, which can be local CVS locations or Target stores, or to individual recipients based on the information from the senders.[0033] the first dispatch can be a morning dispatch, and the second dispatch can be an on-demand dispatch. The resource delivering items for the second dispatch can deliver items directly to delivery points, or can meet other resources to hand-off the items to be delivered. The second dispatch can be dispatched following a large drop of items in a day. In some embodiments, the second dispatch time can be made available to merchants via an API or other similar means, so merchants can plan to drop items at a facility in time for the second dispatch. A scheduler can be utilized to set the time of the second dispatch, can be used to identify which items are prioritized for the second dispatch in the case of limited resources or time, or can be used to identify which vehicles are considered for picking up and/or delivering items form the second dispatch. [0060] The item information can include an identifier of the sender/shipper/merchant, the origination location, the intended recipient, payment information, delivery point, service class requirements, identifiers or codes on the items, customer preferences such as preferred carriers, shipping methods, shipping speeds, and special requirements for shipments, or any combination thereof. The receiver data 112 can comprise data related to a recipient (e.g., individual, a brick and mortar store) such as, for example, account information, personal information, special delivery instructions, contact information, shipment history, statistical data such as trends or patterns derived from shipment history, and receiver preferences, service class requirements, destination facility information, such as whether there is a loading dock, warehouse, etc., at the delivery point, accessibility for resources, (e.g., whether the delivery location can accommodate a semi-truck, van, etc.),)

The reason and rationale to combine Shih and Seaver is the same as recited above.


As per Claim 28, Although implied, Shih does not explicitly teaches the following features which are taught by Seaver, (New) The computer-implemented method of claim 1, 
wherein the instance and the other instances are virtual machine instances. (in at least [0107] The computer device 700 can be any type of computer or a virtual instance of a computer hosted by a cloud computing platform. )

The reason and rationale to combine Shih and Seaver is the same as recited above.

As per Claim 29, Shih teaches: (New) The computer-implemented method of claim 1, 
wherein the set of shipping locations includes shipping locations that are located in different geographic locations.  (in at least [0078] system 300 may include customers, merchants, and couriers. As shown in FIG. 3, system 300 includes merchants 310, 312, and 314, courier 320, and customer 330. In some embodiments, merchants 310, 312, and 314 may be any one of merchants described with reference to FIG. 1. In some embodiments, courier 320 and customer 330 may be any one of couriers or customers described with reference to FIG. 1. In various embodiments, system 300 may include additional or fewer merchants, couriers, and/or customers than shown in FIG. As used herein, couriers delivering orders from an aggregation depot to customers, such as courier 320,)


As per Claim 8-9, 11, 13, 25, 30, 31 and Claim 15, 16, 18, 20, 27, 32, 33 for A system (see at least Shih [0037]) and a non-transitory computer-readable storage medium (see at least Shih [0034]), respectively, substantially recite the subject matter of Claim 1, 2, 4, 6, 23, 28, 29 and are rejected based on the same reasoning and rationale.









Conclusion
Relevant prior art not relied upon:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623




/CHARLES GUILIANO/Primary Examiner, Art Unit 3623